[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                                                                 FILED
                        ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                                                           September 13, 2005
                              No. 05-10718
                                                          THOMAS K. KAHN
                          Non-Argument Calendar               CLERK
                        ________________________

                D. C. Docket No. 04-00098-CR-ORL-22-DAB

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DAWN HANEY SLOAN,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 13, 2005)

Before BIRCH, BARKETT and PRYOR, Circuit Judges.

PER CURIAM:

     Dawn Haney Sloan appeals the 16-month prison sentence that the district
court imposed for her violations of concealing property in a bankruptcy

proceeding, fraudulently making a false oath or account regarding a bankruptcy

proceeding, embezzling the property of a bankruptcy debtor, and bankruptcy fraud.

Sloan argues on appeal that the district court clearly erred when it denied her a

downward adjustment of her sentence based on her acceptance of responsibility for

her crimes. We affirm.

      Sloan was a member of the skeleton crew that was responsible for

concluding the operations of her employer, American Network Exchange, Inc.

(ANE), which had entered bankruptcy. Sloan had many responsibilities on the

financial side of ANE, one of which was controlling the petty cash fund of the

company. After an investigation by other employees of ANE, several irregularities

and discrepancies were discovered in the petty cash account.

      The internal review of that account determined that Sloan had stolen

approximately $35,000 from ANE. Sloan was confronted with these facts and

agreed to pay ANE full restitution. She repaid approximately $2000 through

concession of her final paycheck and another payment. During an investigation of

her theft, Sloan told the FBI that her last check was improperly held from her, and

she was entitled to that compensation.

      To explain her theft, at trial Sloan testified that an ANE executive told her



                                          2
that she would be reimbursed fully for her expenses and that her pay would be

doubled for work performed during the winding down of the business if she agreed

to stay on until the business was closed out, but Sloan’s story fell apart. The

prosecution showed that the total of fraudulently voided checks, checks made out

to “cash,” and counter checks that Sloan wrote on the account of ANE was far

greater than Sloan’s alleged reimbursement expenses and double salary during the

wind-down of the business. Although Sloan testified that she declared the

supposedly “earned” compensation on her tax return, the record showed that she

did not claim that income. Sloan also frustrated efforts to collect restitution by

changing her telephone number.

      “Because the sentencing judge is uniquely positioned to evaluate the

defendant’s acceptance of responsibility, we defer to the court’s determination and

review for clear error.” See United States v. Anderson, 23 F.3d 368, 369 (11th Cir.

1994). To earn the downward adjustment in her sentence, Sloan must have

“clearly demonstrat[ed] acceptance of responsibility” for the crime she committed.

U.S.S.G. § 3E1.1(a). One of the factors regarding Sloan’s acceptance of

responsibility is her degree of truthfulness with authorities during the investigation

and prosecution of her crime. Id. § 3E1.1, comment. (n.1). It is clear from the

record that Sloan was deceptive during her interviews with government agents, her



                                           3
testimony at trial contradicted the record, and she misrepresented the income she

declared on the relevant tax return. The district court did not clearly err when it

determined Sloan did not accept responsibility for her crimes.

      AFFIRMED.




                                           4